Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                              
Status of the Application
2.	Claims 1-15 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 12/18/17 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 6-7, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ba (US PG Pub: 2014/0163916).
6.	Regarding claim 1, Ba discloses: 
	A method for detecting anomalies in a water distribution system composed of a network of nodes, said method comprising: A) parametrizing a hydraulic model of the water distribution system by initializing a set of values of control variables comprising the network and its output at the nodes (e.g., The present invention provides techniques for analysis of water distribution networks (WDNs). In one aspect of the invention, a method for reducing uncertainty in a hydraulic model of a water distribution network due to uncertain parameters and faults in the water distribution network is provided) (Para. [0006]);
	  B) using sensors on the network to acquire observations of a subset of the state variables, said observations having time references (e.g., In this situation the user would have to use some of the sensors to collect measurements at more than one point of the network over different time windows. If enough data has been collected (i.e., in order to perform the diagnosis and calibration steps described below), then the process continues at step 210. However, if it is determined in step 208 that more data is needed, then step 206 is repeated to obtain more field measurements (e.g., after one or more of the sensors have been moved) and an evaluation is again made to as to whether the data is sufficient) (Para. [0033]);
	C) changing the set of values of the control variables (e.g., For each observable sub-section, the source of uncertainty, where present, is localized and corrected. More specifically, the method automatically estimates updated values for the parameters of the network (e.g., pipe roughness, diameter, nodes demand, valves operational status) or indicates the presence of a fault (e.g., leak)) (Para. [0038]);
	D) using the hydraulic model to calculate predicted values of a set of state variables comprising at least water velocity and pressure at the nodes at the time references (e.g., In Cisty, the calibration of a water distribution model is described as the process of comparing pressures and flows predicted with observed pressures and flows for known operating conditions, such as pump operation, tank level, pressure-reducing valve settings, and adjusting the input model for the data to improve the agreement between the observed and predicted values) (Para. [0036]);
	E) computing residue values of the set of state variables as a difference between predicted values and observations at the time references (e.g., Next, for each observable and non-
F) if said differences satisfy a break criterion, going to step H) (e.g., Then, when the residuals are calculated, they are tested against this assumption. The output of the test is whether the value of the residuals indicates normal condition (everything is okay) or abnormal behavior (something is wrong), in a statistical sense (that is with a certain probability). In the case of abnormal behavior the magnitude of the residual also indicates the severity of the anomaly (how far from normal conditions we are)) (This is conditional limitation which is not necessarily required if step G is satisfied)  (Para. [0048]);
G) if not, changing the set of values of the control variables and going back to step D) (e.g., After localization, parametric uncertainties are corrected by updating the model such that the residual is zero. This can be done with non-linear optimization methods, where the residual is minimized such as for example a Gauss-Newton method that minimizes a weighted sum of the squared residuals. If the uncertainty is due to the presence of a leak, the position of the leak is estimated from analysis of the residuals and knowledge of the hydraulic model) (Para. [0053]);
H) if said differences satisfy a refinement criterion, going to step J) (e.g., After localization, parametric uncertainties are corrected by updating the model such that the residual is zero. This can be done with non-linear optimization methods, where the residual is minimized such as for example a Gauss-Newton method that minimizes a weighted sum of the squared 
I) if not, selecting an subset of the network where to calculate predicted values, going back to step D) (e.g., After localization, parametric uncertainties are corrected by updating the model such that the residual is zero. This can be done with non-linear optimization methods, where the residual is minimized such as for example a Gauss-Newton method that minimizes a weighted sum of the squared residuals. If the uncertainty is due to the presence of a leak, the position of the leak is estimated from analysis of the residuals and knowledge of the hydraulic model) (Para. [0053]);
J) classifying an entity of the network in a state according to the set of control variables (e.g., For example, based on the model sensitivity analysis, one could build a classification model that, given the pattern in the residual, outputs what is the most probable cause that produced it. Such a classifier can be built using the hydraulic model and simulating the different types of uncertainties/faults that can appear in the network. See, for example, R. Perez et al., "Leakage Isolation using Pressure Sensitivity Analysis in Water Distribution Networks: Application to the Barcelona case study," Proceedings of the 12th IFAC Symposium on Large Scale Systems: Theory and Applications (2010), France, Volume 9, Part 1, the contents of which are incorporated by reference herein) (Para. [0052], also refer to Para. [0036]).
7.	Regarding claim 2, Ba discloses: 
	The method of claim 1, wherein steps C) to J) are performed for at least one event type, and changing the state of control variables is performed according to said at least one event type  (e.g., For each observable sub-section the uncertain parameters/faults (i.e., parameter errors and network faults) are identified (localized) and the parameter errors are corrected, while a coarse 
8.	Regarding claim 3, Ba discloses: 
	The method of claim 2, wherein a plurality of event types is tested, and one instance of steps C) to J) is performed for each event type (e.g.,  According to the available sensors, the residuals calculated in the diagnosis step are available at different points in space and time across the network. One way of performing localization is to identify how different sources of uncertainty produce different patterns in the spatio-temporal collection of residuals. For example, based on the model sensitivity analysis, one could build a classification model that, given the pattern in the residual, outputs what is the most probable cause that produced it. Such a classifier can be built using the hydraulic model and simulating the different types of uncertainties/faults that can appear in the network. See, for example, R. Perez et al., "Leakage Isolation using Pressure Sensitivity Analysis in Water Distribution Networks: Application to the Barcelona case study," Proceedings of the 12th IFAC Symposium on Large Scale Systems: Theory and Applications (2010), France, Volume 9, Part 1, the contents of which are incorporated by reference herein. After localization, parametric uncertainties are corrected by updating the model such that the residual is zero. This can be done with non-linear optimization methods, where the residual is minimized such as for example a Gauss-Newton method that minimizes a weighted sum of the squared residuals. If the uncertainty is due to the presence of a leak, the position of the leak is estimated from analysis of the residuals and knowledge of the hydraulic model) (Para. [0052]-[0053]).

	Regarding claim 6, Ba discloses:
The method of claim 1 wherein the control variables comprise scalar variables (e.g., Preferably, the optimization problem maximizes the sensitivity function of the measured variables to the parameters of interest in the network. See for example Preis where the sensor sensitivity to variations in nodal demand are maximized) (Para. [0044]) comprising the topology and the topography of the network (e.g., The present invention provides techniques for analysis of water distribution networks (WDNs). In one aspect of the invention, a method for reducing uncertainty in a hydraulic model of a water distribution network due to uncertain parameters and faults in the water distribution network is provided.) (Para.[0006]), and time-based variables comprising the inputs (e.g., and adjusting the input model for the data to improve the agreement between the observed and predicted values) (Para. [0035]) and outputs of the network having at least one value at each time reference (e.g., pecifically, each iteration of the method consists of an analysis of one "section" of the network and produces an output consisting of "sub-sections" of the network. Each of the output "sub-sections" can become the "section" analyzed in the following iteration(s), which could iteratively separate it further into smaller "sub-sections." The idea is that when an iteration is being described, the section is the part of the network under analysis and the sub-sections are the output of the iteration) (Para. [0015]).
Allen teaches wherein the control variables comprise scalar variables comprising the topology and the topography of the network, and time-based variables comprising the inputs and outputs of the network having at least one value at each time reference.
10.	Regarding claim 7, Ba discloses:
The method of claim 1 wherein changing the set of values of the control variables comprises modifying at least one of: the values of a subset of the time-based control variables; 
11.	Regarding claim 9, Ba discloses: 
	The method of claim 1, wherein state variables further comprise pressure (e.g., The field data collected may include, for example, hydraulic data such as pressures and flows at one or more nodes of the network. A node in a WDN is simply the end of a pipe in the network) (Para. [0031]).
12.	Regarding claim 10, Ba discloses: 
	A method of detecting anomalies in a water distribution system composed of a network of nodes, said method comprising: parametrizing a hydraulic model of the water distribution system with a set of values of control variables comprising the network and its output at the nodes (e.g., The present invention provides techniques for analysis of water distribution networks (WDNs). In one aspect of the invention, a method for reducing uncertainty in a hydraulic model of a water distribution network due to uncertain parameters and faults in the water distribution network is provided) (Para. [0006]); 
using sensors on the network to acquire observations of a subset of the state variables at time references (e.g., In this situation the user would have to use some of the sensors to collect measurements at more than one point of the network over different time windows. If enough data 
using the hydraulic model to calculate predicted values of a set of state variables comprising at least a water velocity at the nodes, said values having time references (e.g., In Cisty, the calibration of a water distribution model is described as the process of comparing pressures and flows predicted with observed pressures and flows for known operating conditions, such as pump operation, tank level, pressure-reducing valve settings, and adjusting the input model for the data to improve the agreement between the observed and predicted values) (Para. [0036]); computing residue values of the subset of the state variables as a difference between predicted values and observations at the time references (e.g., Next, for each observable and non-observable section, the model is used for elaborating a fault diagnosis strategy which operates through the detection, the localization and the severity estimation of the uncertainty. The detection of the uncertainty might be based on residuals calculation. The residual is an uncertainty indicator and is computed through the difference between the actual field measurements (i.e., data from the sensors) and the values predicted by the model) (Para. [0047]);
 performing a statistical analysis of residue values at an entity of the network at a selection of the time references (e.g., The uncertainty identification can be done using classical residual analysis (difference between measurements and model predictions)) (Para. [0020], also refer to Para. [0048] for use of hypothesis testing in residual analysis);

13.	Regarding claim 11, Ba discloses: 
	The method of claim 10, wherein the statistical analysis comprises the calculation of one of a mean (e.g., In this context, the main characteristics of the tests will be established from the mean and the variance of residuals. Hypothesis testing is commonly used in residual analysis for anomaly detection) (Para. [0048]), a standard deviation, an absolute mean or median deviation, an auto-regressive model, boxplot, Support Vector Machine, a Principal Component Analysis (PCA), K-nearest neighbor and results of statistical tests (computing P-values) (e.g., FIG. 2 is a diagram illustrating exemplary methodology 200 for iteratively reducing uncertainty in a WDN model according to the present techniques. In step 202, a user initializes the process with a desired network (or section of the network). As provided above, in a first iteration (an initialization) the whole network may constitute the "uncertain sub-section" chosen. In step 202 the user can (optionally) also set some prior knowledge about the uncertainty of parameters, if this information is available to the user. This information can include, but is not limited to, 
14.	Regarding claim 13, Ba discloses: 
	The method of claim 1, further comprising classifying the network in a state at the output of: J) Classifying an entity of the network in a state according to the set of control variables (e.g., In step 212, based on the field data collected, the method then automatically runs a diagnosis/calibration module (see system 100 of FIG. 1, described above). By diagnosis it is meant herein that an uncertainty in the model is estimated, and through calibration the uncertainty is reduced. As will be described in detail below, the "diagnosis" involves calculating uncertainty for both observable and non-observable sub-sections of the network. For sources of uncertainty in the observable sub-sections, the uncertainty is localized, which means the source and position of the uncertainty is identified. In the case where the uncertainty lies in the hydraulic model (for example wrong pipe roughness), the calibration module corrects it, otherwise if the uncertainty is due to a process anomaly (e.g., a leak, valve malfunctioning, etc.) the system simply flags it to the user. Namely, as described above, the uncertainty reduction through calibration is only done when it is due to a wrong model parameter, while the source of the uncertainty is simply flagged when it is due to a process fault, where correction can only be done with physical intervention on the system. Calibration of water distribution model is described generally in M. Cisty et al., "Automated Calibration of Irrigation Projects Simulation Model by Harmony Search Optimization," International Symposium on Water Management and Hydraulic Engineering, Ohrid/Macedonia, 1-5 Sep. 2009 (hereinafter "Cisty"), the contents of sification model that, given the pattern in the residual, outputs what is the most probable cause that produced it. Such a classifier can be built using the hydraulic model and simulating the different types of uncertainties/faults that can appear in the network. See, for example, R. Perez et al., "Leakage Isolation using Pressure Sensitivity Analysis in Water Distribution Networks: Application to the Barcelona case study," Proceedings of the 12th IFAC Symposium on Large Scale Systems: Theory and Applications (2010), France, Volume 9, Part 1, the contents of which are incorporated by reference herein) (Para. [0052]).
15.	Regarding claim 14, Claims 14 recites a system that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 14. Ba further teaches a computing device comprising a processor; communication links between sensors and the computing device; a storage media; wherein the computing device is configured for: retrieving an initial set of values of control variables 
16.	Regarding claim 15, Ba Discloses:
A computer program product, stored on a non-transitory computer-readable medium, detecting anomalies in a water distribution system composed of a network of nodes, said computer program product comprising code instructions for executing a method according to claim 1 (Refer to Para. [0055]-[0058] for the Fig. 3 description).
17.	Claims 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ba in view of Allen (US PG Pub: 2014/0052421).
18.	Regarding claim 4, Ba teaches the method of claim 1 but does not specifically teach wherein the refinement criterion comprises the calculation of values of one of a least square and a Bayesian objective function, and the selection and modification of control variables is determined by a Levenberg-Marquardt algorithm.
	Allen teaches wherein the refinement criterion comprises the calculation of values of one of a least square (e.g., In this application, calibration is achieved by solving an optimization problem at which a modified least-squares of differences function known as the Huber function which accounts for noisy measurements is minimized using Genetic Algorithm. The Huber function implementation to the hydraulic state estimation problem is described by the following computation steps) (Para. [0046]) and a Bayesian objective function (e.g., Machine learning 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Ba and Allen before him/her, to modify the teachings of Ba to include the teachings of Allen with the motivation to provide provides an improved hydraulic modelling system and method for a water distribution system (Allen: Para. [0011]).
19.	Regarding claim 5, Ba teaches the method of claim 1 but does not specifically teach wherein classifying an entity of the network is performed by a previously trained machine learning algorithm.
Allen teaches wherein classifying an entity of the network is performed by a previously trained machine learning algorithm (e.g., The addition of virtual sensors, whose data stream is predicted on-line using the data of physically deployed sensors may provide significant benefit in solving this issue. At some points in the network, data may well correlate with other sites. This correlation may be exploited to use the data being gathered at an existing sensor to predict the data at the virtual sensor. A non-parametric, machine learning technique called Gaussian Process Regression (GPR) may be used to impute data based on time history and spatial correlations between sensors. Section 2 gives an overview to the technique, showing how candidate virtual sensors are determined) (Para. [0070]).
19.	Regarding claim 8, Ba teaches the method of claim 7 but does not specifically teach wherein modifying the values of a subset of the time-based control variables comprises modifying the values of the time-based control variables representative of water consumption.
Allen teaches wherein modifying the values of a subset of the time-based control variables comprises modifying the values of the time-based control variables representative of water consumption (e.g., The patterns in demand for hourly-basis time-steps are described by Demand Multiplication Factors (DMFs). In any time step, the water consumption at a given location can be found by multiplying the relevant DMF by the baseline demand. Consumption nodes may be grouped into demand zones based on a clustering process and each group of consumption nodes is assigned its own set of DMFs. Thereafter, the demand zones DMFs are predicted using a statistical data driven method, with the inputs being the calibrated DMFs from past hours t-24, t-25, t-168, and t-169. For instance, as shown in FIGS. 4A and 4B, where DMFs have been selected for 23 separate demand zones. These time cycles (i.e., weekdays diurnal demand pattern which follows a 24-h cycle and weekends pattern which follows a 168-h (1 week) cycle) are based on a time-series forecasting of water demands which relies on direct identification of patterns existing in the archived system data. 
The system hydraulic behavior may be simulated using one of a range of differed processes. For instance, the steady-state mode of EPAnet with updated boundary conditions of the system, and with the predicted DMFs as inputs, with the simulation outputs being nodal pressures and pipe flow rates) (Para. [0044]-[0045]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ba in view of Michele (WO 2010/131004 A1).
18.	Regarding claim 12, Ba teaches the method of claim 10 but does not specifically teach wherein an entity of the network is classified in a class representative of an abnormal state if the residue values at the at least a node exceeds a threshold based on statistical analysis of historical data and operational risk level a predefined number of successive time references.
	Michele teaches wherein an entity of the network is classified in a class representative of an abnormal state if the residue values at the at least a node exceeds a threshold based on statistical analysis of historical data and operational risk level a predefined number of successive time references (e.g., (e) predicting a subsequent data value for the water system parameter;
(f) determining a discrepancy between the sensed data and the predicted data value
using Statistical Process Control; (g) feeding the processed discrepancy into a Bayesian-based inference system to determine a probability of the data- discrepancy representing an actual system anomaly; and (h) raising a detection alarm if the probability exceeds a predetermined threshold) (Page. 3, Ln. 30-35, Page. 4, Ln. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Ba and Michele before him/her, to modify the teachings of Ba to include the teachings of Michele with the motivation to achieve higher levels of operational efficiency and improved levels of service (Michele: Page. 1, Ln. 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Israeli (US PG Pub: 2013/0262068) disclose Sensor Placement for leakage location in liquid distribution networks.
Wu (US PG Pub: 2003/0093236) disclose Method and system for automatic water distribution model calibration.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116